DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by House et al. (US 2011/0013087) (hereafter House).
Regarding claims 1, 8 and 15, House discloses a dynamic fabricator system comprising: 
one or more processors (paragraphs [0076] and [0077]); and one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors ( [0076] [0077], ) to:  receive a video (see, see, paragraphs [0017], analysis gathered from video, paragraphs [0018], [0019]), wherein said video comprises a set of relevant 
 	Regarding claims 2, 9 and 16, House further discloses a dynamic fabricator system wherein the new media further comprises a set of diagrams indicating the movements of the set of relevant objects (see, [0044] a synchronization mechanism may relate sampled object data points over time with a frame sampled video in a continuous handshaking scheme.  This handshaking technique may 
 	Regarding claims 3, 10 and 17, House further discloses a dynamic fabricator system, further comprising: compile a set of created new media (see, paragraph [0019], compiling data and video data, Fig. 6, see, paragraph [0019], video sequences containing multiple plays, [0020], breaking down play into a series of athletic actions, [0022], play sequences include a window of time surrounding one or more events or plays); recognize different movements of the set of relevant objects (see, paragraph [0020], tracking the events or video information); and compile the different movements into a compiled media (see, paragraph [0018], [0018] Object tracking systems record the position and movement of players and ball/puck around the playing surface.  Common approaches involve mounting cameras or other sensing devices at various locations in the venue 100, and deriving statistical information using computing elements 112.  According to an embodiment, tracking information may be derived directly from broadcast video, which may be combined with an on-site sensor system.   [0019], compiling data and video data), wherein compiled media comprises possible movements based on the different new media created (see, paragraph [0026], movements, paragraph [0040], [0050]).


 	Regarding claims 5, 12 and 19, House further discloses a dynamic fabricator system wherein the set of recognized objects comprises players and a ball (see, Fig. 3, the trajectory of the balls, , 306, paragraphs [0018], [0026], detection of player activity related positioning of a play maneuver such as pick to create space for a player and pass or dribble to get the ball in position for a shot, [0037], animated view of changing player position, [0038], animation corresponding to selected play, [0047]).
 	Regarding claims 6, 13 and 20, House further discloses a dynamic fabricator system wherein the set of recognized objects comprises field markers (see, paragraph [0022], [0023], graphic of the field 226 to show resulting locations of hit balls, paragraph [0040]).
Regarding claim 7, House further discloses a dynamic fabricator system, wherein the set of recognized objects comprises a players' team (see, paragraph [0039], [0040], and [0047]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forouhar et al. (US 2018/0137364) discloses enhancing sports analytics and application with object tracking in sports events (see abstract).
Chagn et al. (US 2020/0342233) discloses method for generating interactive user interfaces and interactive game systems based on spatiotemporal analysis of video content.
Jayaram et al. (US 2021/0142066) discloses determining tactical relevance and similarity of video sequneces. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/            	Primary Examiner, Art Unit 2631                                                                                                                                                                                            	9/20/2021